
 
Exhibit 10

 
RETIREMENT AGREEMENT
 
RETIREMENT AGREEMENT (“Agreement”), dated as of March 14, 2012, by and between
Progenics Pharmaceuticals, Inc. (the “Corporation”) and Paul J. Maddon
(“Maddon”) (each a “Party,” and together, the “Parties”).
 
WHEREAS, Maddon is a long-service and highly valued employee of the Corporation
and has served as a member of the Corporation’s Board of Directors (the “Board”)
since the Corporation’s inception;
 
WHEREAS, Maddon has elected to retire as an employee of the Corporation;
 
WHEREAS, the Corporation desires to recognize Maddon’s significant contributions
by providing the Retirement Benefits set forth below and desires to continue to
benefit from Maddon’s experience and professional expertise through his
continued services as a member of the Board;
 
NOW, THEREFORE, in consideration of the covenants and conditions set forth
herein and other good and valuable consideration, the receipt and sufficiency of
which the Parties hereby acknowledge, the Parties, intending to be legally
bound, hereby agree as follows:
 
   1.   Resignation as Chief Science Officer.  As of the date hereof (the
“Effective Date”), Maddon shall resign as the Corporation’s Chief Science
Officer.  For the avoidance of doubt, Maddon’s resignation as the Corporation’s
Chief Science Office is voluntary and shall not constitute “Good Reason” within
the meaning of Section 8.3 of the employment agreement between Maddon and the
Corporation dated as of December 31, 2007, as amended on March 31, 2011 (the
“Employment Agreement”).
 
   2.   Continued Employment through June 13, 2012.  During the period beginning
on the Effective Date and continuing through June 13, 2012 (the “Retirement
Date”), Maddon will (a) continue to be employed on a full-time basis by the
Corporation, (b) continue to receive his base salary at the rate in effect as of
the Effective Date, (c) continue to be eligible for the pension and welfare
benefits at the same level and on the same terms in effect as of the Effective
Date, (d) remain a member of the Board and (e) remain a Vice Chairman of the
Board.  For the avoidance of doubt, the Retirement Date shall be the last day of
Maddon’s employment with the Corporation.
 
   3.   Continuing Service after June 13, 2012.  From and after the Retirement
Date, Maddon will continue to serve as a member of the Board and be a Vice
Chairman of the Board subject to his re-election to the Board and the
Corporation’s charter, by-laws and other applicable requirements, without
restriction or liability except as specifically provided in Section 4(c) this
Agreement.  As a non-employee director, Maddon will receive standard
non-employee director compensation, including the Corporation’s standard equity
award grants, subject to the terms of the Corporation’s non-employee director
compensation policy as in effect from time to time.  Maddon agrees that, after
the Retirement Date while he is a member of the Board, he will make himself
reasonably available to participate in executive meetings as reasonably
requested by the Corporation’s Chief Executive Officer.
 



 
 

--------------------------------------------------------------------------------

 



 
 
   4.   Retirement Benefits.  In connection with Maddon’s retirement and the
ending of his employment relationship with the Corporation on the Retirement
Date, the Corporation shall pay and provide to Maddon, and Maddon shall only be
entitled to, the following payments and benefits, subject to his compliance with
Section 6:
 
(a) payment of an amount equal to $1,789,333 in cash (less applicable
withholdings), which shall be paid to Maddon within five (5) calendar days
following the Release Effective Date as defined in Appendix A (the “Payment
Date”);
 
(b) any equity awards that are unvested as of the Retirement Date that were
granted before March 31, 2011 will become fully vested with respect to options
and nonforfeitable with respect to restricted stock, effective immediately upon
the Release Effective Date, and the exercise period with respect to Maddon’s
options shall extend until the date the option expires as set forth in each
respective option award.
 
(c) any equity awards that are unvested as of the Retirement Date that were
granted on or after March 31, 2011 will continue to vest in accordance with
their terms so long as Maddon continues to serve on the Board; provided, and
notwithstanding anything to the contrary in any policies, equity award documents
or otherwise, in the event Maddon ceases to serve on the Board for any reason
other than Maddon’s resignation from the Board, any unvested portion of any
options granted to Maddon shall become fully vested and restricted stock grants
shall become nonforfeitable effective upon the last day of Maddon’s Board
service and the exercise period with respect to Maddon’s options shall extend
until the date the option expires as set forth in each respective option award;
 
(d) Maddon shall receive an annual incentive bonus for the Corporation’s 2011
fiscal year in the amount of $150,000 on the Payment Date (and, for the
avoidance of doubt, Maddon shall not be eligible to receive any bonus for the
Corporation’s 2012 fiscal year);
 
(e) Within five (5) calendar days following the Retirement Date, Maddon shall be
entitled to receive any salary, expense reimbursements or other amounts from the
Corporation then due but unpaid as of the Retirement Date, which in the case of
the salary shall be prorated to the date of termination, and in the case of
other accrued but unpaid vacation, expense reimbursement or other benefits shall
each be provided pursuant to the applicable Corporation policy; provided that,
notwithstanding anything to the contrary in the Company’s policy, Maddon’s final
accrued vacation shall be calculated based on his carryover of up to a maximum
of four weeks of unused vacation, as substantiated by Maddon and approved by the
Corporation’s Chief Financial Officer;
 
(f) for the period beginning on the Retirement Date and ending on the second
anniversary of the Retirement Date, Maddon shall be entitled to continue to
receive the Welfare Benefits (as defined in the Employment Agreement) which
Maddon actually received as of the Effective Date; provided, that at the
Corporation’s sole discretion, the Corporation may pay Maddon the Welfare Cash
Equivalent (as defined in the Employment Agreement) of the Welfare Benefits;
 

 
 
2

--------------------------------------------------------------------------------

 



 
(g) the Corporation shall provide Maddon with access to appropriate office space
in the Innovation Center that is not materially less favorable than the office
space provided to other senior executives and continued secretarial and
administrative support through December 31, 2012.  Maddon (1) shall be permitted
to retain the cell phone and home computer provided to him in connection with
his employment and will remain on the company’s cell phone plan until
December 31, 2012, provided that Maddon shall be responsible for transferring
his cell phone number to a personal account effective January 1, 2013, and (2)
will have access to the Company’s email system until December 31, 2012, provided
that on or before such date, Maddon will transfer his personal files and other
electronic information to a non-Company email account; notwithstanding the
foregoing, if, prior to December 31, 2012, the Board determines that Maddon has
engaged in activity that constitutes “Cause” as defined in Section 8.1.3 of the
Employment Agreement, then the Corporation’s obligations pursuant to this
Section 4(g) shall cease as of the date of such determination;
 
(h) the Corporation shall reimburse Maddon up to $7,500 for the legal fees he
has incurred in connection with the negotiation and execution of this Agreement,
subject to Maddon’s submission of appropriate expense documentation in
accordance with the Corporation’s reimbursement policies in effect as of the
Effective Date; and
 
(i) except as set forth in this Agreement, Maddon agrees that he shall not be
entitled to any other remuneration under the Employment Agreement or otherwise.
 
    5.   Nondisparagement.  Maddon agrees, and the Corporation agrees that its
Board members and senior executives with a title of senior vice president or
higher shall not make any statement, orally or in writing, which disparages or
criticizes the reputation of Maddon, on the one hand, or the Corporation, any of
its Board members or executive officers on the other hand, except, in either
case, as required by law or an order of a court or governmental agency with
jurisdiction.
 
   6.   Mutual Release Required.  The Corporation shall not be required to make
or provide, and Maddon shall not be entitled to receive, the payments and
benefits stated in Section 4 (other than the payments and benefits in
Section 4(e)) unless (1) Maddon executes and delivers to the Corporation the
mutual release agreement set forth in Appendix A (“Mutual Release”) and (2) the
Release Effective Date for such Mutual Release occurs on or prior to the
fifty-fifth (55th) calendar day following the Retirement Date.  If Maddon does
not execute the Release or the Mutual Release Effective Date does not occur on
or prior to the fifty-fifth (55th) day following the Retirement Date, then the
Corporation shall not be required to make any of the payments or provide any of
the benefits set forth in Section 4 (other than the payments and benefits in
Section 4(e)).  As a material condition of this Agreement, of the Mutual Release
and of Maddon’s obligations to the Corporation, the Company shall execute and
deliver to Maddon the Mutual Release no later than five (5) calendar days after
Maddon’s execution of the Mutual Release.
 
   7.   Continuing Employment Agreement Obligations.  The Parties will continue
to be bound by the terms of Employment Agreement Section 9.1 (“Non-Disclosure of
Confidential Information”), Section 9.3 (regarding employee non-solicitation),
Section 10 (“Proprietary Information”), Section 12 (“Indemnification and
Insurance”), and Section 17 (“Adverse Public Statements and Disclosures”), in
each case, in accordance with the terms set forth in the Employment Agreement,
provided, that Employment Agreement Section 12 shall only apply to Maddon in his
capacity as a senior executive through the Retirement Date, and after the
Retirement Date and for so long as Maddon continues to serve on the Board,
Maddon will be provided with the same indemnification provisions and directors
and officers insurance as that which is provided to other directors.
 

 
 
3

--------------------------------------------------------------------------------

 



 
 
   8.   No Setoff.  For the avoidance of doubt, Maddon is not required to seek
other employment or to attempt in any way to reduce any amounts payable to him
by the Corporation pursuant to this Agreement.  Furthermore, the amount of any
payment or benefit provided for in this Agreement shall not be reduced by any
compensation earned by Maddon or benefit provided to him as the result of
employment by another employer or otherwise.  In addition, the amounts payable
hereunder shall not be subject to setoff, counterclaim, recoupment, defense or
any other right which the Corporation may have against Maddon or others, except
upon obtaining by the Corporation of a final nonappealable judgment against
Maddon.
 
   9.   Entire Agreement.  This Agreement contains the entire agreement between
the Parties with respect to the subject matter hereof and supersedes all prior
agreements, written or oral, with respect thereto, provided, that Employment
Agreement Section 9.1 (“Non-Disclosure of Confidential Information”),
Section 9.3 (regarding employee non-solicitation), Section 10 (“Proprietary
Information”), Section 12 (“Indemnification and Insurance”) to the extent set
forth above in Section 7 above, Section 13 (“Remedies”), Section 14 (“Transfer
and Assignment”), Section 15, (“Modifications”), Section 16 (“Notices”),
Section 17 (“Adverse Public Statements and Disclosures”), Section 18 (“Waiver
and Breach”), Section 19 (“Governing Law and Jury Trial”), Section 20
(“Severability”) and Section 22 (“Section 409A of the Internal Revenue Code”)
are expressly incorporated herein, and shall be deemed to refer to this
Agreement, mutatis mutandis and the Indemnification Agreement entered into
between the Corporation and Maddon dated January 1, 2007 (the “Indemnification
Agreement”) shall remain in full force and effect.  Except with respect to
Employment Agreement provisions incorporated herein by express reference, which
several provisions shall continue in full force and effect, the Employment
Agreement shall terminate upon the Effective Date.  Maddon’s equity grants shall
be governed by applicable stock plans and agreements; provided no options or
restricted stock shall be subject to any limitations under any stock plan or
otherwise in the post-employment period during which such options shall vest and
be exercised or restricted stock may be outstanding, except as provided
herein.  No modification, amendment or waiver of all or any part of this
Agreement will be valid unless made in writing and signed by the Parties.
 
[Signatures on next page]

 
 
4

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Parties hereto, intending to be legally bound hereby,
have executed this Agreement as of the day and year first above mentioned.
 
 
MADDON
 
____________________________________
Paul J. Maddon
 
THE CORPORATION
 
By:_________________________________
 
For Progenics Pharmaceuticals, Inc.

 
 
5

--------------------------------------------------------------------------------

 
APPENDIX A





MUTUAL RELEASE
 
MUTUAL RELEASE (this “Mutual Release”) is entered into by  Paul J.
Maddon (“Maddon”) in favor of Progenics Pharmaceuticals, Inc. (the
“Corporation”), its subsidiaries, affiliates, officers, directors, executives,
members, attorneys and agents and their predecessors, successors and assigns,
individually and in their official capacities (together, the “Corporation
Released Parties”) and in favor of Maddon and his heirs, executors, and
administrators, (together the “Maddon Released Parties”).
 
WHEREAS, Maddon and the Corporation are seeking benefits under the Retirement
Agreement between the Parties, dated March 14, 2012 (the “Retirement
Agreement”), that are conditioned on the effectiveness of this Mutual Release.
 
NOW, THEREFORE, in consideration of the covenants and agreements hereinafter set
forth, the parties agree as follows:
 
   1.   Mutual Release
 
(a) Maddon knowingly and voluntarily waives, terminates, cancels, releases and
discharges forever the Corporation Released Parties from any and all actions,
causes of action, claims, allegations, rights, obligations, liabilities, or
charges (collectively, “Claims”) that he (or his heirs, executors,
administrators, successors and assigns) has or may have, whether known or
unknown, by reason of any matter, cause or thing occurring at any time before
and including the date of this Mutual Release arising under or in connection
with Maddon’s employment or termination of employment with the Corporation and
its affiliates (together, as constituted from time to time, the “Group”),
including, without limitation:  claims for compensation or bonuses, whether or
not paid under any compensation plan or arrangement; breach of contract; tort;
wrongful, abusive, unfair, constructive, or unlawful discharge or dismissal;
impairment of economic opportunity; defamation; age and national origin
discrimination; sexual harassment; back pay; front pay; benefits; attorneys’
fees; whistleblower claims; emotional distress; intentional infliction of
emotional distress; assault; battery, pain and suffering; punitive or exemplary
damages; violations of the Equal Pay Act, Title VII of the Civil Rights Act of
1964, the Civil Rights Act of 1991, the Age Discrimination in Employment Act of
1967 (“ADEA”), the Americans with Disabilities Act of 1991, the Employee
Retirement Income Security Act, the Worker Adjustment Retraining and
Notification Act, the Family Medical Leave Act, including all amendments to any
of the aforementioned acts; and violations of any other federal, state, or
municipal fair employment statutes or laws, including, without limitation,
violations of any other law, rule, regulation, or ordinance pertaining to
employment, wages, compensation, hours worked, or any other matters related in
any way to Maddon’s employment with the Group or the termination of that
employment.  In addition, in consideration of the provisions of this Mutual
Release, Maddon further agrees to waive any and all rights under the laws of any
jurisdiction in the United States, or any other country, that limit a general
Mutual Release to those claims that are known or suspected to exist in Maddon’s
favor as of the Release Effective Date (as defined below).
 
 
 
 
 



 
 

--------------------------------------------------------------------------------

 

 
 
(b) The Corporation, on behalf of each of the Corporation Released Parties,
knowingly and voluntarily waives, terminates, cancels, releases and discharges
forever the Maddon Released Parties from any and all actions, causes of action,
claims, allegations, rights, obligations, liabilities, or charges (collectively,
“Claims”) that any Corporation Released Parties has or may have, whether known
or unknown, by reason of any matter, cause or thing occurring at any time before
and including the date of this Mutual Release arising under or in connection
with Maddon’s employment or termination of employment with the Group including,
without limitation, claims for any matters related in any way to Maddon’s
employment with the Group or the termination of that employment; provided,
however, that the foregoing release shall not apply to any claims of fraud
(including any fraud or falsification related to financial statements or
scientific results) or other conduct that satisfies the elements of a criminal
offense (the “Excepted Claims”).  The Compensation Committee of the Board has no
knowledge or reason to believe that any Corporation Released Party has any
Excepted Claim against Maddon.  In addition, in consideration of the provisions
of this Mutual Release, the Corporation further agrees to waive any and all
rights under the laws of any jurisdiction in the United States, or any other
country, that limit a general release to those claims that are known or
suspected to exist in any Corporation Released Party’s favor as of the Release
Effective Date.
 
   2.   Surviving Claims.  Notwithstanding anything herein to the contrary, this
Mutual Release shall not:
 
                         2.1  
release any Claims arising after the date of this Mutual Release;

 
                         2.2  
limit or prohibit in any way Maddon’s (or his beneficiaries’ or legal
representatives’) or the Corporation’s ability to bring an action to enforce the
terms of this Mutual Release;

 
                         2.3  
release any claim for continuation of benefits under the law known as COBRA or
for employee benefits under plans covered by the Employee Retirement Income
Security Act of 1974, as amended, to the extent that such claims may not
lawfully be waived or for any payments or benefits under any plans of the Group
that have vested according to the terms of those plans;

 
                         2.4  
waive any rights under the stock plan(s) or related agreements governing
Maddon’s equity awards;

 
                         2.5  
release any claims for payment or benefits under the Retirement Agreement; or

 
                         2.6  
release any claims under the Indemnification Agreement (as defined in the
Retirement Agreement) or for indemnification in accordance with applicable laws
and the corporate governance documents of the Corporation or any other member of
the Group, including any right to contribution, in accordance with their terms
as in effect from time to time or pursuant to any applicable directors and
officers insurance policy including, without limitation, with respect to any
liability incurred by Maddon as an officer or director of the Corporation or any
member of the Group or any right Maddon may have to obtain contribution as
permitted by law in the event of entry of judgment.

 
   3.   Additional Representations.  The Parties further represent and warrant
that he/it has not filed any civil action, suit, arbitration, administrative
charge, or legal proceeding against any Released Party nor has he/it assigned,
pledged, or hypothecated as of the Release Effective Date his claim to any
person and no other person has an interest in the claims that he is releasing.
 

 


 
2

--------------------------------------------------------------------------------

 



 
 
   4.   Acknowledgements by Maddon.  Maddon acknowledges and agrees that he has
read this Mutual Release in its entirety and that this Mutual Release is a
general release of all known and unknown claims, including, without limitation,
to rights and claims arising under ADEA.  Maddon further acknowledges and agrees
that:
 
                         4.1  
this Mutual Release does not release, waive or discharge any rights or claims
that may arise for actions or omissions after the date of this Mutual Release;

 
                         4.2  
Maddon is entering into this Mutual Release and releasing, waiving and
discharging rights or claims only in exchange for consideration which he is not
already entitled to receive;

 
                         4.3  
Maddon has been advised, and is being advised by the Corporation, to consult
with an attorney before executing this Mutual Release; Maddon acknowledges that
he has consulted with counsel of his choice concerning the terms and conditions
of this Mutual Release;

 
                         4.4  
Maddon has been advised, and is being advised by this Mutual Release, that he
has forty-five (45) calendar days within which to consider the Mutual Release;
and

 
                         4.5  
Maddon is aware that this Mutual Release shall become null and void if he
revokes his agreement to this Mutual Release within seven (7) calendar days
following the date of execution of this Mutual Release.  Maddon may revoke this
Mutual Release at any time during such seven-day period by delivering (or
causing to be delivered) to each of the notice parties set forth in the
Employment Agreement written notice of his revocation of this Mutual Release no
later than 5:00 p.m. eastern time on the seventh (7th) full calendar day
following the date of execution of this Mutual Release (the “Revocation
Period”).  If Maddon revokes during the Revocation Period and the Corporation
has signed this Mutual Release, the Corporation’s signature shall become void ab
initio and of no force or effect.  This Mutual Release shall become effective on
the next business day after the Revocation Period, provided it is signed by
Maddon and the Corporation and it is not revoked by Maddon during the Revocation
Period (the “Release Effective Date”).  Maddon agrees and acknowledges that a
letter of revocation that is not received during the Revocation Period will be
invalid and will not revoke this Mutual Release.

 

 


 
3

--------------------------------------------------------------------------------

 



 
 
   5.   Additional Agreements.  Maddon agrees that should any person or entity
file or cause to be filed any civil action, suit, arbitration, or other legal
proceeding seeking equitable or monetary relief concerning any claim released by
Maddon herein, Maddon shall not seek or accept any personal relief from or as
the result of such civil action, suit, arbitration, or other legal
proceeding.  If a Corporation Released Party whom Maddon has released pursuant
to Section 1(a) commences a Claim against Maddon and the release therein is
deemed ineffective with respect to that Corporation Released Party because the
Corporation was not empowered to release Claims on that person’s or entity’s
behalf, then the release Maddon provided pursuant to Section 1(a) will not be
effective solely with respect to the Corporation Released Party commencing such
Claim.  For the avoidance of doubt, (i) Maddon’s release in favor of the
Corporation, its subsidiaries and the Corporation Released Parties other than
the Corporation Released Party commencing such Claim shall at all times remain
in full force and effect, (ii) nothing herein shall be construed to affect the
validity or enforceability of Sections 1 (a) or (b) and (iii) under no
circumstances shall Maddon's release in favor of the Corporation and its
subsidiaries ever be impacted by an action brought by another Corporation
Released Party.
 
   6.   Governing Law.  To the extent not subject to federal law, this Mutual
Release will be governed by and construed in accordance with the law of the
State of New York applicable to contracts made and to be performed entirely
within that state.
 
   7.   Captions; Section Headings.  Captions and section headings used herein
are for convenience only and are not a part of this Mutual Release and shall not
be used in construing it.
 
   8.   Counterparts; Facsimile Signatures.  This Mutual Release may be executed
in any number of counterparts, each of which when so executed and delivered
shall be deemed an original instrument without the production of any other
counterpart.  Any signature on this Mutual Release delivered by either party by
facsimile transmission shall be deemed to be an original signature thereto.
 
[Signatures on next page]

 


 
4

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, Maddon has executed this Mutual Release on _______________,
2012.
 
MADDON






_____________________________________
Paul J. Maddon




Accepted and Agreed:


THE CORPORATION






By:           _______________________________
For Progenics Pharmaceuticals, Inc.


 
 
 
 
 
5
 
 